Case 5:18-cv-05047-TLB Document 171          Filed 05/18/20 Page 1 of 2 PageID #: 5265



                     IN THE UNITE D STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

MARK FOCHTMAN, ET AL., INDIVIDUALLY,
and on behalf of all others similarly situated                              PLAINTIFFS

V.                             CASE NO. 5:18-CV-5047

DARP, INC. and HENDREN PLASTICS, INC.                                    DEFENDANTS

                                        ORDER

       Now pending before the Court is the Defendants’ Joint Renewed Motion for Stay

of Execution and Permission to Deposit Funds into the Court’s Registry Pursuant to Local

Rule 67.1 (Doc. 169). The Motion states that Separate Defendant Hendren Plastics, Inc.

is prepared to deposit the sum of $1.7 million in the Registry of the Court to secure the

value of the entire money judgment, including estimated interest and costs, while the

matter is on appeal. Plaintiffs previously suggested that this amount would be adequate

to secure the judgment on appeal, see Doc. 166, pp. 2–3, and the Court agreed, see Doc.

168, p. 2 n.1.

       Accordingly, IT IS ORDERED that the Joint Renewed Motion for Stay of Execution

and Permission to Deposit Funds (Doc. 169) is GRANTED. Hendren Plastics, Inc., is

DIRECTED to remit to the Clerk of Court for the Western District of Arkansas the sum of

$1,700,000.00 by no later than June 1, 2020. The execution of the judgment is STAYED

until that date. If the full amount of the funds is received by the Clerk by June 1, 2020,

the execution of the judgment will CONTINUE TO BE STAYED while the case is on

appeal. If the full amount of the funds is not received by the Clerk by June 1, 2020, the

STAY WILL BE LIFTED as of June 2, 2020.

       The funds should be sent to the following address:



                                            1
Case 5:18-cv-05047-TLB Document 171           Filed 05/18/20 Page 2 of 2 PageID #: 5266



                           Douglas F. Young, Clerk of Court
            United States District Court for the Western District of Arkansas
                                    30 S. 6th Street
                                      Room 1038
                          Fort Smith, Arkansas 72901-2437

       IT IS FURTHER ORDERED that such sum, to-wit, $1,700,000.00, shall be

deposited by the Clerk into the Registry of this Court, and then as soon as the business

of his office allows, the Clerk shall deposit the funds into an interest-bearing account

administered by the Administrative Office of the United States Courts pursuant to 28

U.S.C. § 2045, as follows:

       NAME OF INSTITUTION: Court Registry Investment System (CRIS)

       LENGTH OF TERM OF INVESTMENT: Indefinite

       RATE OF INTEREST: Variable

The funds shall remain so deposited or invested, and the interest thereon reinvested in

the same account or instrument for a like period of time, until the Clerk advises that the

funds shall be withdrawn for disposition pursuant to further order of this Court.

       IT IS FURTHER ORDERED that Hendren Plastics, Inc., serve a copy of this Order

on the Clerk of Court or upon the financial deputy.

       IT IS SO ORDERED on this 18th day of May, 2020.



                                                 _/s/ Timothy L. Brooks_____________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                             2
